               Case 2:15-cv-00522-MLP Document 350 Filed 04/23/20 Page 1 of 3

                                                                          Honorable Michelle L. Peterson




                                               UNITED STATES DISTRICT COURT
                                           WESTERN DISTRICT OF WASHINGTON

  EKO BRANDS, LLC,                                             Civil Action No. 15-cv-522MLP

                                         Plaintiff,            AMENDED STIPULATED MOTION AND
                                                               ORDER TO DISBURSE FUNDS
               v.

  ADRIAN RIVERA MAYNEZ
  ENTERPRISES, INC.; and ADRIAN
  RIVERA,
                                                               NOTE ON MOTION CALENDAR:
                                         Defendants.           April 23, 2020


                                                       STIPLULATION

            The Court issued judgment in this case on July 13, 2018, which included a monetary award

and post-judgment interest. (Dkt. 273) The parties stipulated to a deposit into the Court’s registry

pending appeal (Dkt. 305), and Defendants deposited into the Court’s registry $440,000 on

August 23, 2018 (see Receipts re 305 Order) pursuant to the parties’ stipulation and the Court’s

order setting the deposit amount (Dkt. 303).

            The Federal Circuit Court of Appeals affirmed the final judgment in this case in Eko

Brands, LLC v. Adrian Rivera Maynez Enters., 2020 U.S. App. LEXIS 962 (Fed. Cir. Jan. 13,

2020). The parties have agreed not to seek rehearing or further appeal the Federal Circuit decision

and wish to expeditiously conclude this matter, disburse the award and accrued interest to Plaintiff

in the principal amount of $347,487.13 plus all accrued interest through April 4, 2020, and refund

AMENDED STIPULATED MOTION AND ORDER
ORDER TO DISBURSE FUNDS - 1
Civil Action No. 15-cv-522MLP
ESUP-6-0005P56 StipDisbursement03.docx
172464.1
               Case 2:15-cv-00522-MLP Document 350 Filed 04/23/20 Page 2 of 3




the balance to Defendants. W9s for the parties’ respective firms shall be provided via email to

seafin@wawd.uscourts.gov.

            The parties agree that such disbursement will constitute full and final satisfaction of the

monetary judgment in this case. The parties disagree regarding the extent to which (if at all) the

present judgment amounts to an election of remedies or otherwise operates to create a double

recovery in a separate action for trademark infringement with respect to overlapping goods in Eko

Brands, LLC v. Adrian Rivera Maynez Enters., WAWD Case No. 17-cv-894TSZ (the “Trademark

Matter”), as well as whether the entry of this stipulation or Eko’s acceptance of the distribution

bars recovery in the Trademark Matter. With respect to such arguments, each of the parties reserves

their respective rights.


 s/David A. Lowe, WSBA No. 24,453                     s/William A. Delgado, Pro Hac Vice
    Lowe@LoweGrahamJones.com                             wdelgado@dtolaw.com
 LOWE GRAHAM JONESPLLC                                DTO LAW
 701 Fifth Avenue, Suite 4800                         700 S. Flower Street, Suite 1000
 Seattle, WA 98104                                    Los Angeles, CA 90017
 T: 206.381.3300                                      T: 213.335.6999
 F: 206.381.3301                                      F: 203.335.7802

 Attorneys for Plaintiff                              Attorneys for Defendants




AMENDED STIPULATED MOTION AND ORDER
TO DISBURSE FUNDS - 2
Civil Action No. 15-cv-522MLP
ESUP-6-0005P56 StipDisbursement03.docx

172464.1
               Case 2:15-cv-00522-MLP Document 350 Filed 04/23/20 Page 3 of 3



                                         ORDER DISBURSING REGISTRY FUNDS

            The Courts GRANTS the parties’ stipulation. The clerk is authorized and directed to draw

checks on the funds deposited in the registry of this court from the principal amount of

$440,000.00. Disbursement of $347,487.13 plus all accrued interest through April 4, 2020, minus

any statutory users fees, payable to LOWE GRAHAM JONESPLLC, and mail or deliver the check as

follows:

                         LOWE GRAHAM JONESPLLC
                         701 Fifth Avenue, Suite 4800
                         Seattle, WA 98104

With the balance of $92,512.87, plus remainder of interest to be disbursed to Defendants, payable

to DTO Law, to be mailed or delivered as follows:

                         DTO LAW
                         700 S. Flower Street, Suite 1000
                         Los Angeles, CA 90017


IT IS SO ORDERED

DATED this 23rd day of April, 2020.



                                                            A
                                                            MICHELLE L. PETERSON
                                                            United States Magistrate Judge




AMENDED STIPULATED MOTION AND ORDER
TO DISBURSE FUNDS - 3
Civil Action No. 15-cv-522MLP
ESUP-6-0005P56 StipDisbursement03.docx

172464.1
